     Case: 1:19-cv-07661 Document #: 6 Filed: 11/21/19 Page 1 of 2 PageID #:12

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Steven Hernandez Jr.
                                   Plaintiff,
v.                                                    Case No.: 1:19−cv−07661
                                                      Honorable John Robert Blakey
BCS Financial Corporation
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 21, 2019:


        MINUTE entry before the Honorable John Robert Blakey: This case has been
assigned to the calendar of the Honorable John Robert Blakey. Pursuant to General Order
17−0005, this case falls within the Mandatory Initial Discovery Pilot (MIDP) Project, and
the "Standing Order in MIDP Cases" now governs the conduct of the litigants in this
matter. Under the MIDP, this Court shall enforce the MIDP Standing Order via the Court's
inherent authority (including the contempt of court power) and the Federal Rules of Civil
Procedure. Consequently, both the parties and their attorneys are hereby ordered to review
and fully comply with the MIDP Standing Order, which is available on the Court's
homepage: http://www.ilnd.uscourts.gov/_assets/_documents/MI
DP%20Standing%20Order.pdf. The parties are further advised that in light of the MIDP's
intended goal of reducing the traditional cost and delay of federal civil litigation, this
Court will not grant routine motions for extensions of time to meet the deadlines imposed
by the MIDP Standing Order (even agreed motions made jointly by the parties). During
the course of the litigation, the attorneys must also appear at all hearing dates set by the
Court or noticed by the parties. If an attorney has a conflict with a set court date, the
attorney must notify Judge Blakey's Courtroom Deputy, Gloria Lewis, at (312)818−6699.
If appropriate, the Court will then reset the matter. Advising opposing counsel of a
scheduling conflict is not a substitute for communicating directly with the Court. The
litigants are further ordered to review and fully comply with all of this Court's own
standing orders, which are available on Judge Blakey's information page on the Court's
official website: http://www.ilnd.uscourts.gov/. An initial status conference is hereby set
for 1/7/2020 at 9:45 a.m. in Courtroom 1203. At the status conference, the Court will
discuss the MIDP and ask the parties questions to verify that they have reviewed and
complied with the MIDP Standing Order. Without exception, the parties must also file a
status report no later than 12/30/2019, using the model template set forth in this Court's
standing order regarding Initial (or Reassignment) Status Conferences. Failure by any
party to file the status report by the requisite deadline (either jointly or, if necessary,
individually with an explanation as to why a joint report could not be filed) may result in a
summary dismissal of the case for failure to prosecute, or an entry of default against any
served defendant(s) failing to comply with this order. Mailed notice(gel, )
   Case: 1:19-cv-07661 Document #: 6 Filed: 11/21/19 Page 2 of 2 PageID #:12




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
